
	

115 S3194 IS: Capping Prescription Costs Act of 2018
U.S. Senate
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3194
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2018
			Ms. Warren (for herself, Mr. Nelson, Mr. Wyden, Mrs. Murray, Mr. Whitehouse, Ms. Smith, Mr. Leahy, Ms. Hassan, Ms. Baldwin, Mr. Durbin, Mrs. Shaheen, Mr. Blumenthal, Mr. Heinrich, Mr. Udall, Mrs. Gillibrand, Mr. Reed, and Mr. Merkley) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to cap prescription drug cost-sharing, and
			 for other purposes.
	
	
		1.Short title
 This Act may be cited as the Capping Prescription Costs Act of 2018.
		2.Cap on prescription drug cost-sharing
 (a)Qualified health plansSection 1302(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18022(c)) is amended— (1)in paragraph (3)(A)(i), by inserting , including cost-sharing with respect to prescription drugs covered by the plan after charges; and
 (2)by adding at the end the following:  (5)Prescription drug cost-sharing (A)2020For plan years beginning in 2020, the cost-sharing incurred under a health plan with respect to prescription drugs covered by the plan shall not exceed $250 per month for each enrolled individual, or $500 for each family.
							(B)2021 and later
 (i)In generalIn the case of any plan year beginning in a calendar year after 2020, the limitation under this paragraph shall be equal to the applicable dollar amount under subparagraph (A) for plan years beginning in 2020, increased by an amount equal to the product of that amount and the medical care component of the consumer price index for all urban consumers (as published by the Bureau of Labor Statistics) for that year.
 (ii)Adjustment to amountIf the amount of any increase under clause (i) is not a multiple of $5, such increase shall be rounded to the next lowest multiple of $5..
 (b)Group health plansSection 2707(b) of the Public Health Service Act (42 U.S.C. 300gg–6(b)) is amended— (1)by striking annual; and
 (2)by striking paragraph (1) of section 1302(c) and inserting paragraphs (1) and (5) of section 1302(c) of the Patient Protection and Affordable Care Act. (c)Effective dateThe amendments made by subsections (a) and (b) shall take effect with respect to plans beginning after December 31, 2019.
			
